Title: From Thomas Jefferson to C. W. F. Dumas, 9 December 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Dec. 9. 1787.

Your letter of Nov. 27. shewing that mine of Nov. 14. had not then got to hand, had given me alarm for it’s fate, and I had sat down to write you a second acknolegement of the receipt of your two favors of Octob. 23. and 26. and to add the receipt also of those of Nov. 14. 22. and 27. A copy of my answer of Nov. 14. was prepared to be inclosed to you, but in that moment came your favors of Nov. 30. Dec. 2. and 4th. by which I perceived that the original  had at length got safe to hand. By that you have seen that all interference, direct or indirect, on the part of Mr. Adams and myself in the business you had done me the honor to suggest, would be improper. Your dispatches for Mr. Jay shall go with mine in the packet of this month. These will bring the matter into the view of Congress. In the mean time I think it would be well to avoid exciting, at Brussels or any where else, the least expectation thereon, because it is impossible for us to know what that body may in it’s wisdom, and with all circumstances under it’s eye, decide should be done. They had in the year 1784. made up their minds as to the system of commercial principles they wished to pursue. These were very free. They proposed them to all the powers of Europe. All declined except Prussia. To this general opposition they may now find it necessary to present a very different general system, to which their treaties will form cases of exception, and they may wish to lessen rather than multiply those cases of exception. Add to this, that it is in contemplation to change the organization of the federal government, and they may think it better to leave the system of foreign connection to be formed by those who are to pursue it. I only mention these as possible considerations, without pretending to know the sentiments of that honourable body, or any one of it’s members, on the subject: and to shew that no expectations should be raised which might embarrass them or embroil ourselves. The proposed change of government seems to be the proper topic to urge as the reason why Congress may not at this moment chuse to be forming new treaties. Should they chuse it, on the other hand, the reserve of those who act for them, while uninstructed, cannot do injury.
I find the expectation very general that the present peace will be [of sho]rt duration. There are circumstances in favour of this opinion; there are other against it. Certain it is that this country is in a state so unprepared as to excite astonishment. After the last war, she seems to have reposed on her laurels, in confidence that no power would venture to disturb that repose. It is presumable her present ministry will propose to vindicate their nation and their friends. The late events have kindled a fire which, tho smothered of necessity for the present moment, will probably never be quenched but by signal revenge. Individuals will in the mean time [have] incurred sufferings which that may not repair. That yours may be lessened for the present, and relieved in future is the sincere wish  of him who has the honor to be with sentiments of great esteem and regard, Sir, your most obedient and most humble servant,

Th: Jefferson

